Citation Nr: 0515101	
Decision Date: 06/03/05    Archive Date: 06/15/05

DOCKET NO.  96-06 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
on a direct basis and as secondary to in-service herbicide 
exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel
INTRODUCTION

The veteran served on active military duty from May 1966 to 
May 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating action of the 
Department of Veterans Affairs Regional Office (RO) in San 
Juan, the Commonwealth of Puerto Rico.  Specifically, in that 
decision, the RO, in pertinent part, denied service 
connection for peripheral neuropathy.  

Following receipt of notification of that decision, the 
veteran perfected a timely appeal with respect to the denial 
of his service connection claim.  In October 2001, the Board 
remanded this issue to the RO for further evidentiary 
development consistent with the Veterans Claims Assistance 
Act of 2000  (VCAA).  Following completion of the requested 
development, the RO, in October 2004, returned the veteran's 
case to the Board for final appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.  

2.  Peripheral neuropathy has not been found to be associated 
with any incident of the veteran's active military duty, 
including his presumed in-service exposure to herbicides, and 
it was not manifested in service or within the first post 
service year.  

3.  The veteran does not have acute or subacute peripheral 
neuropathy.  


CONCLUSION OF LAW

Peripheral neuropathy was not incurred or aggravated in 
service, and it may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2004).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim. 

By a letter dated in February 2004 in the present case, the 
RO notified the veteran of the type of evidence necessary to 
support his service connection claim.  In addition, the RO 
informed the veteran that it would make reasonable efforts to 
help him obtain necessary evidence with regard to this issue 
but that he must provide enough information so that VA could 
request the relevant records.  The RO also notified the 
veteran of attempts already made to obtain relevant evidence 
with regard to his claim.  Further, VA informed the veteran 
of his opportunity to submit "any other evidence or 
information that . . . [he thought would] support . . . [his] 
claim."  Thus, he may be considered advised to submit all 
pertinent evidence in his possession.  

Additionally, the May 1999 rating decision, the statement of 
the case (SOC) issued in June 1999, and the supplemental 
statements of the case (SSOCs) issued in March 2000 and April 
2004 notified the veteran of the relevant criteria and 
evidence necessary to substantiate his service connection 
claim.  These documents also included discussions regarding 
the evidence of record, adjudicative actions taken, and the 
reasons and bases for the denial of this issue.  

The Board is mindful that in concluding that the VCAA notice 
requirements are satisfied, it has relied on communications 
other than the formal VCAA notice letter to the veteran.  At 
bottom, what the VCAA seeks to achieve is to give the veteran 
notice of the elements outlined above.  Once that has been 
done, irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication, the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the veteran covering all content 
requirements was harmless.  See, e.g., 38 C.F.R. § 20.1102 
(2004); Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. 
Apr. 14, 2005).  

The Board also finds that any defect with respect to the 
timing of the VCAA notice was harmless error.  See Mayfield, 
supra.  First, it was legally impossible to give the notice 
prior to the initial adjudication of the claim in May 1999 
and further, the veteran subsequently received content-
complying notice and proper VA process as described above.  

Moreover, throughout the current appeal, VA has made attempts 
to obtain records of relevant treatment identified by the 
veteran.  All relevant evidence adequately identified by the 
veteran has been obtained and associated with his claims 
folder.  Also during the current appeal, the veteran has been 
accorded two pertinent VA examinations.  Accordingly, the 
Board also finds that VA has satisfied its duty to notify and 
to assist pursuant to the VCAA with regard to the veteran's 
service connection claim.  See 38 U.S.C.A. §§ 5102 and 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  



Service Connection Claim

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).  

Where the veteran served continuously for ninety (90) or more 
days during a period of war, and an organic disease of the 
nervous system became manifest to a degree of 10 percent or 
more within one year from the date of the veteran's 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).

Further, under the provisions of 38 C.F.R. § 3.309(e), if a 
veteran was exposed to an herbicide agent during active 
military, naval, or air service, the diseases set forth in 
38 C.F.R. § 3.309(e) shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met even though 
there is no record of such disease during service, provided 
that the rebuttable presumption provisions of 38 C.F.R. 
§ 3.307(d) are also satisfied.  These diseases include 
chloracne, Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, Non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (including cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcoma.  The 
term acute and subacute peripheral neuropathy means transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of the date of onset.  See, 38 C.F.R. § 3.309(e), Note 2 
(2004).  

According to 38 C.F.R. § 3.307(a)(6)(iii), a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  Service in Vietnam includes service in the waters 
offshore or service in other locations if the conditions of 
service involved duty or visitation in Vietnam.  38 C.F.R. 
§ 3.313(a) (2004).  

Service medical records in the present case are essentially 
negative for complaints of, treatment for, or findings of 
peripheral neuropathy.  In this regard, the Board 
acknowledges that, at the May 1968 separation examination, 
the veteran asserted that he had previously experienced, or 
was experiencing at that time, cramps in his legs as well as 
foot trouble.  At the discharge evaluation, however, the 
veteran also specifically denied ever having experienced 
lameness or neuritis.  Furthermore, the examiner noted that 
the veteran's "medical history . . . [was] of no clinical 
significance."  In addition, the physical examination 
conducted at the May 1968 evaluation demonstrated that the 
veteran's lower extremities as well as his neurological 
evaluation were normal.  

Significantly, the first competent evidence of a diagnosis of 
peripheral neuropathy is dated in February 1992, almost 
24 years after the veteran's separation from service.  In 
particular, a VA epilepsy and narcolepsy examination 
conducted in February 1992 provided clinical evidence of 
peripheral neuropathy.  The examiner who conducted the 
evaluation recommended a nerve conduction velocity (NCV) 
study on the veteran's lower extremities.  This test, which 
was conducted one year later in February 1993, provided 
findings that were compatible with peripheral neuropathy of 
both posterior tibial nerves (mostly axonal).  Subsequent 
examinations confirmed a diagnosis of peripheral neuropathy.  

However, the claims folder contains no competent evidence 
associating this disability with the veteran's active 
military duty, including any in-service exposure to 
herbicides.  Specifically, following the VA peripheral 
neuropathy examination conducted in March 2004, the examiner, 
who had had the opportunity to examine the veteran and to 
review his claims folder, concluded that a diagnosis of 
peripheral neuropathy was appropriate.  The Board notes that 
the examiner stated that the veteran's peripheral neuropathy 
was "most likely . . . present prior to 1992."  The 
examiner also acknowledged that this disability was not 
diagnosed (based on clinical evaluation findings) until 1992, 
many years after the veteran's discharge from active military 
duty.  The examiner identified no relationship between the 
veteran's currently diagnosed peripheral neuropathy and any 
incident of his service.  

The Board acknowledges that the veteran's service personnel 
records confirm that, between September 1967 and May 1968, he 
served in the Republic of Vietnam.  As such, he is presumed 
to have been exposed to herbicides during such service.  
However, as the Board has discussed in this decision, the 
veteran has been diagnosed with peripheral neuropathy.  
Significantly, a diagnosis of acute or subacute peripheral 
neuropathy has not been made.  In this regard, the Board 
reiterates that the service medical records are negative for 
evidence of any type of peripheral neuropathy.  In fact, a 
post-service VA physical examination conducted in May 1968 
(approximately three weeks after the veteran's discharge from 
active military duty) found no pathology associated with 
either his lower extremities or his neurological system.  
Additionally, the examiner who conducted the March 2004 VA 
peripheral neuropathy examination and who had, at that time, 
the opportunity to review the evidence contained in the 
veteran's claims folder, specifically noted that "there were 
no symptoms or signs of peripheral neuropathy upon discharge 
from active duty . . . [or] shortly after discharge and 
afterwards."  Also, the examiner expressed his opinion that 
"there is no evidence in the medical records available to 
establish a relationship within the time frame required."  

Without competent evidence of a diagnosis of acute or 
subacute peripheral neuropathy, service connection for the 
claimed disability, based upon the veteran's presumed 
in-service exposure to herbicides, is not warranted.  See, 
38 C.F.R. § 3.309(e), Note 2 (2004) (which stipulates that 
the term acute and subacute peripheral neuropathy means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset).  Without competent evidence 
that peripheral neuropathy is related to service or his in-
service exposure to herbicides, service connection on a 
direct basis is not established.  Peripheral neuropathy was 
not manifested within the first post service year.  



Accordingly, the Board must conclude that the preponderance 
of the evidence is against the veteran's claim for service 
connection for peripheral neuropathy, on a direct or 
presumptive basis.  The doctrine of reasonable doubt is not 
for application.  See 38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

Service connection for peripheral neuropathy, on a direct 
basis and as secondary to in-service herbicide exposure, is 
denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


